Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9-16,18,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1,7,10,16,19 recites the limitation “the source” in the claims.  In the independent claims, there is “a source phrase”, “a set of source sentences”, and “a respective source”.  It is not clear, as to what source is referred to, for the claim language “the source”.  Dependent claims 7,16 suffer from the same issue.  It is not clear, as to which ‘source’, “the source”, refers.  The remaining dependent claims do not remedy the antecedent basis problem.  Therefore, there is insufficient antecedent basis for this limitation in all of the claims, for the reasons stated above.  
For prior art examiner purposes alone, examiner will interpret “the source” to refer to, the “respective source”.

Allowable Subject Matter

Claims 1-7, 9-16,18,19 are allowed over the prior art of record; and would be allowed once the 112 2nd rejection above, are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  as per the independent claims, all of the claim limitations in combination, with selected source and target sentences in language translation, and displaying the indication of the sources for the target sentences, is not explicitly taught by the prior art of record.  With respect to the prior art of record, Masuyama et al., (US 2005/0267734 A1) teaches utilizing a computer to perform a translation program that translate a first sentence into a second sentence (Masuyama 0016, 0033 and 0122; Masuyama further discloses a database (index) comprised of a plurality of original/first (source) sentences in a first language combined with a plurality of second/translated (target) sentences in a second (target) language based on the original (source) sentence (Masuyama (0016, 0035, 0043 and 0055, in (0035 Masuyama discloses “A plurality of translation examples each of which consists of a combination of a translation example original sentence and a translation example translation sentence translated from the translation example original sentence are registered in the translation example database.”);

the method comprising: acquiring the source phrase; Masuyama discloses inputting (acquiring) a first (source) sentence consisting of words or phrases for processing (Masuyama 70016 and 0031; Masuyama discloses translation of the words or phrases derived from the original sentence into target (translated) words or phrases from the second (translated) sentence having different meanings based on comparing the words or phrases found in a translation word list extracted from the bilingual dictionary (Masuyama {0037, 0104 and Fig. 9, and in (0104 Masuyama further discloses “By performing the above steps, a translation word list 420 for nodes in the original sentence included in the input sentence 400 is created. In this example, the translation word "this" is retrieved for the first node "KORE" in the original sentence and the translation words "book,""copy,"” and “title” are retrieved for the third node "HON" in the original sentence. In this case, top priority is given to the translation words "this" and "book.").  Onishi discloses searching (previously determined and stored) semantic features of the conversational sentence examples registered in the bilingual databased in order to select, from a plurality of conversational sentence examples which includes first and second sentences, the conversational sentence example with the highest degree of semantic coincidence (Onishi col 4, lines 5-10; col 19, lines 22-49).  Hayashi et al., (US 2019/0065485 AD (hereinafter Hayashi) discloses providing a website link (source) associated to the first and second/target/translated words and phrases in the bilingual database (Hayashi Fig. 5 and 90042, and the website link as an input source (Hayashi Fig. 5 and 70042, lines 1-4).  Lasser (US 2017/0351661 Al) discloses: a book; Lasser discloses the use of a book as the input source text to be translated (Lasser (0244, lines 1- 5); a video; Lasser discloses the use of subtitles from a video as the input source text to be translated (Lasser 40243, lines 1-4).  Uchimoto et al. (US 2007/0129935 Al) discloses an apparatus and method for inputting (acquiring) words of source language, extracting translation pairs, selecting word/phrases associated to the keywords of the source language, storing/retrieving the corresponding words from correspondence table, generating candidates for English (second language) text sentences to be outputted, evaluating candidates based on similarity to source phrase/words and selecting/outputting a candidate English text sentence.  Gastaldo et al. (US 6,473,729 BI) discloses a system and method for providing translation of input text from a natural source language to a natural target language by creating a database that includes a plurality of text fragments/word phrases and sentences pairs from documents written in the source and target languages, finding the desired phrases and adding them to the index. Thereafter, conducting translation by inputting the text to be translated into system, extracting and selecting one of the desired phrases, querying the phrase/sentence index of the database for matching complete sentences, displaying the sorted set of the paired complete sentences and selecting the desired sentence from the display.  However, none of the prior art of record explicitly teaches the claim limitations of the independent claims as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            11/02/2022